Citation Nr: 1107316	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  06-25 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
depression and mood disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh






INTRODUCTION

The Veteran served on active duty from February 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the RO in 
Muskogee, Oklahoma. 

Although the Veteran has submitted evidence of a medical 
disability and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  The Veteran reports that he is retired.  
Therefore, the question of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  


FINDING OF FACT

For the entire period on appeal, the evidence fails to establish 
that the Veteran's depression and mood disorder has resulted in 
occupational and social impairment with reduced reliability and 
productivity.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
depression and mood disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.326, 4.130, Diagnostic Code (DC) 9411 (2010).


(CONTINUED NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

A pre-adjudication notice letter provided to the Veteran in 
September 2004 met the VCAA notice requirements listed above.  
Further, a follow-up letter in May 2006 met the Dingess 
requirements.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
outpatient treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO and AMC associated 
the Veteran's VA outpatient treatment records, a private medical 
opinion, and scheduled two specific VA examinations in February 
2005 and December 2009 regarding the issue at present.  

The Veteran was provided with a VA examination relating to his 
depression and mood disorder in February 2005.  The Board 
acknowledges that the Veteran's argument that the February 2005 
VA examination is too old to base a decision on, and that the 
disability has worsened.  The matter was Remanded in August 2009, 
in part, to provide the Veteran a new examination.  Such an 
examination was scheduled in December 2009.  The Veteran failed 
to report for this examination.  

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim without good 
cause, the claim shall be rated based on the evidence of record. 
Examples of good cause include, but are not limited to, illness 
of the Veteran, or illness or death of a family member. 38 C.F.R. 
§ 3.655.  

In December 2010, the Veteran was furnished a supplemental 
statement of the case (SSOC) containing the provisions of 38 
C.F.R. § 3.655.  The SSOC also specifically noted that the 
Veteran had failed to report for his 2009 examination, that the 
evidence from that examination could have been material to his 
claim, and that VA would be limited to considering the evidence 
of record.  The Veteran has not made an attempt to explain to the 
RO why he failed to report for the scheduled VA examination 
relevant to these claims.  Thus, since the Veteran failed to 
appear to his scheduled examination in December 2009, without 
offering any explanation for his failure to cooperate, the Board 
has no alternative but to evaluate the claim for increase based 
on the evidence of record.  See 38 C.F.R. § 3.655 (2010).

With respect to the February 2005 examination report, the Board 
notes that the examiner indicated that he had reviewed the 
Veteran's claims file.  The VA examiner personally interviewed 
and examined the Veteran, including eliciting a history from him, 
and provided the information necessary to evaluate his disability 
under the applicable rating criteria.  There is no indication 
that the examiner was not fully aware of the Veteran's past 
medical history or that he misstated any relevant facts.  

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic codes 
(DCs) identify the various disabilities.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. § Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  

In this case, throughout the rating period on appeal, the Veteran 
has been assigned a 30 percent rating for depression and mood 
disorder.  He contends that his symptoms are of such severity as 
to warrant an increased rating.

Depression and mood disorders are evaluated under the general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 
9411.  In order to be entitled to the next-higher 50 percent 
rating, the evidence must show decreased occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as the following: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once per week; difficulty understanding complex commands; 
impairment of short term and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships. 

The Board acknowledges that some signs of flattened affect, 
anxious mood, and a dislike for social interaction are present; 
however, after a thorough review of the entire claims file, the 
Board finds that the totality of the evidence fails to support 
the assignment of a higher (50 percent) rating.  In reaching its 
conclusion, the Board has considered the February 2005 VA 
examination report as well as VA outpatient treatment records and 
a private medical opinion, which related his depression to his 
tinnitus disability. 

Regarding the Veteran's affect, the February 2005 VA examiner 
indicated that the Veteran's mood was blunted.  He was not overly 
spontaneous in conversation but did answer questions asked.  He 
did not volunteer a lot of information about himself.  The 
examiner noted that he was tearful at times but was able to 
maintain composure.  Similarly, an April 2008 VA psychiatrist 
noted that he was tearful when revealing some of the traumatic 
events he experienced in service.  
 
Regarding disturbances of motivation and mood, the evidence shows 
some anxiety and sadness but the February 2005 VA examiner 
remarked that there was no evidence of overt anxiety.  A July 
2006 VA outpatient treatment record indicated that the Veteran 
complained of feeling sad and that it was easy to cry.  Next, 
during a July 2006 VA posttraumatic stress disorder (PTSD) 
screen, the Veteran answered "yes" to questions including 
whether he experienced nightmares, tried to avoid situations that 
reminded him of his past traumatic experience, was constantly on 
guard, watchful or easily startled, and felt numb or detached 
from others, activities, or his surroundings.  Then, during the 
same screening, he answered "no" to feeling down, depressed, or 
hopeless as well as a question regarding whether he had little 
interest or pleasure in doing things.  In fact, the VA outpatient 
treatment record indicated a negative depression screen.  A July 
2007 VA mental health evaluation indicated that his mood was 
anxious.  Additionally, at the July 2007 VA mental health 
evaluation, he reported that he gets anxious around groups of 
people but that he does not get anxious every day.  In April 
2008, a VA psychiatrist noted the Veteran appeared to be somewhat 
anxious and fidgety.  The psychiatrist also noted that he had a 
depressed and anxious mood with appropriate affect to content of 
thought.  Next, VA outpatient treatment records in August 2008 
and April 2010 indicated that his depression was stable.  

Regarding relationships, the Veteran reported to the February 
2005 VA examiner that he had been married for 35 years and that 
his marriage relationship was good.  He reported that he was 
self-employed and that previously he owned a convenience store 
for 14 years.  He reported that his mental health symptoms did 
not affect his employment.  A March 2007 VA outpatient treatment 
record confirmed that he worked for himself.  During a July 2007 
VA mental health evaluation, he reported that his relationship 
with his wife and daughters was good.  He indicated that he had 
been married for 40 years.  He reported that his hobbies included 
riding his motorcycle but that he did not socially interact with 
others outside of his family.  An April 2008 VA mental health 
note, he reported that he was unable to get along well with 
people including his family members.  A November 2010 VA 
outpatient treatment record indicated that he had retired since 
his last visit.  He never reported that his self-employment or 
retirement was due to difficulty interacting with others or 
otherwise due to his mental disorders.  

Regarding speech, the February 2005 VA examiner noted that the 
Veteran was cooperative and polite in the interview, speech was 
goal directed, and no looseness of association was noted.  
Notably, the February 2005 report was absent any reference to 
circumstantial, circumlocutory, or stereotyped speech.  
Similarly, in a July 2007 VA mental health evaluation, the VA 
psychologist noted a normal rate and rhythm of speech.  Remaining 
VA outpatient treatment records do not indicate circumstantial, 
circumlocutory, or stereotyped speech.  

Regarding panic attacks, the evidence does not indicate panic 
attacks more than once a week.  As noted above, the Veteran 
reported at a July 2007 VA mental health evaluation that he gets 
anxious around groups of people but that he does not get anxious 
every day.  In April 2008, he reported that he avoids crowds and 
is not able to go into crowds where he becomes anxious and has 
panic attacks.  

Next, the VA examination and VA outpatient treatment records 
failed to show difficulty understanding complex commands, 
impaired judgment, or impaired abstract thinking.  Specifically, 
an April 2008 VA psychiatrist noted that his flow of thought was 
logical and sequential without any formal thought disorder.  The 
April 2008 psychiatrist also noted that his cognition was grossly 
intact and he was alert and oriented to time, place, and person. 

Regarding impairment of short term and long term memory, the July 
2007 VA mental health evaluation indicated that his memory was 
good in all three spheres (immediate, recent and remote).  
Additionally, the April 2008 VA psychiatrist noted that his long-
term memory, short-term memory, including immediate recall, were 
good.  The remaining VA outpatient treatment records and 
examination report do not indicate any impairment with his 
memory. 

The Board has also considered other criteria including the 
Veteran's report of chronic difficulty sleeping in February 2005.  
A September 2006 outpatient treatment record reflected that his 
depression was treated with medication (20 mg fluoxetine, also 
known as Prozac).  In April 2008, his medication was increased to 
40 mg but by November 2010, he reported that he was once again 
taking 20mg.  

As mentioned above, the Veteran underwent a VA mental health 
evaluation (not for compensation purposes) in July 2007.  At that 
time, he reported that he did not sleep well at night and tossed 
and turned.  He denied mania and reported that he took 20 mg of 
Prozac daily to treat his depression and irritability.  He rated 
his depression at 6 out of 10 and denied suicidal ideations.  He 
denied obsessive compulsive disorder and schizophrenia.  He 
indicated that he had a normal appetite but did not follow a diet 
for high cholesterol.  He reported that his energy level was not 
very good.  

Further, at the July 2007 VA mental health evaluation, the VA 
staff nurse noted that the Veteran was groomed appropriately, 
maintained good eye contact, and had a tense posture and a steady 
gait.  He was logical and had no delusions.  He denied any audio 
visual hallucinations.  He denied any suicidal or homicidal 
ideations and was at no risk for wandering.  He was diagnosed 
with depression not otherwise specified.  

An April 2008 VA mental health note indicates that the Veteran 
was unable to sleep, had nightmares, and was depressed.  At that 
time, the Veteran also reported waking up with cold sweats and 
flashbacks due to nightmares and dreams, that he does not feel 
rested, becomes irritable, and dysphoric.  He denied any mania, 
hypomania, or any phobic symptoms.  He denied any obsessive-
compulsive disorder symptoms.  He reported taking 20 mg of Prozac 
daily but that it was no longer helping him very much.  He was 
self-employed as a welder at the time of the appointment.  

In April 2008, the VA psychiatrist noted that the Veteran 
appeared to be his stated age, and was moderately built and 
obese.  The examiner further noted that, dressing and grooming 
were neat and appropriate.  He was cooperative, coherent and 
relevant.  He made good eye contact during the interview.  He 
denied any suicidal or homicidal ideations.  He denied any 
perceptual distortions or delusional ideations. 

The April 2008 VA psychiatrist diagnosed depressive disorder not 
otherwise specified, anxiety disorder not otherwise specified, 
and rule out PTSD. The psychiatrist noted his Axis IV assessment 
as moderate due to social, family, life stressors, depression and 
PTSD symptoms.  The psychiatrist increased his Prozac dosage to 
40 mg daily and added another medication (trazodone 50 mg) to 
sleep at night. 

An August 2008 VA outpatient treatment record indicates that the 
Veteran's depression was stable.  Likewise, an April 2010 
outpatient treatment record indicated that the Veteran's 
depression was stable and that he declined to see a mental health 
counselor.  Further, a separate April 2010 VA outpatient 
treatment record indicated that he was only taking 20 mg of 
Prozac daily, which was a reduction from the 40 mg daily he was 
prescribed in April 2008.

A November 2010 VA outpatient treatment record indicated that the 
Veteran retired since his last visit.  He also reported no 
suicidal ideations.  At that time, he reported that he was taking 
20 mg daily of Prozac.    

Next, the Board has considered the Global Assessment of 
Functioning (GAF), a scale used by mental health professional and 
reflecting psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness.  The scale may 
be relevant in evaluating mental disability.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994) (DSM-IV)).

In this case, the evidence of record demonstrates a GAF score of 
61-70 in February 2005.  A score of 61-70 illustrates some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV.  Thus, in addition to the specific 
symptomatology discussed above, the Board finds that the reported 
GAF scores do not support a rating in excess of 30 percent.

In July 2007 and April 2008, he had GAF scores of 60.  A GAF of 
51 to 60 indicates moderate symptoms (e.g., flattened affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  See DSM-IV.  

In consideration of the above, the Board does not find that a 
rating in excess of 30 percent is not warranted.  While the 
Veteran's symptoms cause some impairment, they do not cause the 
impairments contemplated by the next-higher 50 percent rating 
criteria.  

Although the evidence shows that he had blunted mood, some 
sadness, and some anxiety with crowds, it does not show that he 
has circumstantial, circumlocutory, or stereotyped speech, 
experiences panic attacks more than once per week, short term or 
long term memory loss, impaired judgment, difficulty 
understanding complex commands, or impaired abstract thinking.  
There is simply no evidence, when viewed in its aggregate, that 
the Veteran's depression and mood disorder has resulted in 
occupational and social impairment with reduced reliability and 
productivity.  The totality of the evidence simply does not 
support such a finding.  Hence, a 50 percent rating is not 
warranted at this time and the Board finds that the Veteran's 
depression has manifested symptomatology that more nearly 
approximates the criteria for a disability rating of 30 percent 
under DC 9411.

Next, the Board has also considered the Veteran's statements and 
sworn testimony.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  The Board acknowledges 
the Veteran's belief that his symptoms are of such severity as to 
warrant a higher rating; however, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that the 
medical findings, which directly address the criteria under which 
the disability is evaluated, more probative than the Veteran's 
assessment of the severity of his disability.  

Finally, the disability does not warrant referral for 
extraschedular consideration.  In exceptional cases where 
schedular ratings are found to be inadequate, consideration of an 
extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an 
extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service- 
connected disability and the established criteria found in the 
rating schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the rating schedule.  Id.  
If not, the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as governing norms.  Id.; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are present, the 
third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id.

In this case, there has been no showing that the Veteran's 
disability picture for his depression and mood disorder could not 
be contemplated adequately by the applicable schedular rating 
criteria discussed above.  The criteria provide for higher 
ratings, but as has been explained thoroughly herein, the 
currently assigned rating adequately describes the severity of 
the Veteran's symptoms for this disability during the period of 
appeal.  Given that the applicable schedular rating criteria are 
adequate, the Board need not consider whether the Veteran's 
disability picture includes such exceptional factors as periods 
of hospitalization and interference with employment.  Referral 
for consideration of the assignment of a disability rating on an 
extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 
111.

In conclusion, the Board finds that the Veteran's symptoms do not 
more nearly approximate the criteria for a disability rating of 
50 percent.  As the preponderance of evidence is against his 
claim, the appeal is denied.   


ORDER

An initial rating in excess of 30 percent for depression and a 
mood disorder is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


